                      Case 20-15322-LMI        Doc 47     Filed 01/19/21    Page 1 of 3


                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                                    (MIAMI)


                                               ) CASE NO.: 20-15322
                                               )
In re:
                                               )
TRACY L JONES
                                               )
                                                   JUDGE: LMI
                                               )
         Debtor(s).
                                               )
                                               )
                                               )
                                               )
                                               )
              MORTGAGE SERVICER’S NOTICE OF DEBTOR’S REQUEST FOR TEMPORARY
                    FORBEARANCE DUE TO THE COVID-19 PANDEMIC



         Now comes Citibank, N.A. (“Creditor”) and hereby submits Notice to the Court of the Debtor’s request

for temporary mortgage payment forbearance based upon a material financial hardship caused by the COVID-19

pandemic.

         Due to recent financial hardship resulting directly or indirectly from the COVID-19 emergency, the Debtor

initiated, and Creditor has provided a temporary suspension of mortgage payments for the period of 12 months.

Creditor holds a secured interest in real property commonly known as 17454SW108TH CT, MIAMI, FL 33157

as evidenced by claim number 7 on the Court’s claim register. Creditor, at this time, does not waive any rights

to collect the payments that come due during the forbearance period. This arrangement does not amend or modify

the Debtor’s chapter 13 plan or create a repayment plan. If the Debtor desires to modify the length of the

forbearance period or make arrangements to care for the forbearance period arrears, Creditor asks the Debtor or

Counsel for the Debtor make those requests through Creditor’s Loss Mitigation Team at (877) 496-3138.
                     Case 20-15322-LMI         Doc 47     Filed 01/19/21     Page 2 of 3


       Per the request, Debtor will resume Mortgage payments beginning 4/1/2021 and will be required to cure

the delinquency created by the forbearance period (hereinafter “forbearance arrears”) through loss mitigation

arrangements, a bankruptcy consent order or through an amended or modified chapter 13 bankruptcy plan. If

Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief

from the automatic stay upon expiration of the forbearance period.




                                                      Respectfully submitted,

                                                      /s/ Neisi Garcia Ramirez
                                                      Neisi Garcia Ramirez
                                                      Agent for Creditor
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      1544 Old Alabama Road
                                                      Roswell, GA 30076
                                                      Phone: 954-332-9426
                                                      Neisi.GarciaRamirez@mccalla.com
                     Case 20-15322-LMI       Doc 47     Filed 01/19/21    Page 3 of 3




                                       CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for Temporary

Forbearance was served upon the following parties in the following fashion on this 14th day of January, 2020:

 TRACY L JONES                                                                    (Served via US Mail)
 17454SW108TH CT, MIAMI, FL 33157


 ROBERT SANCHEZ ESQ                                                      (Served via ECF Notification)
 355 W 49 ST, HIALEAH, FL 33012


 NANCY K. NEIDICH                                                        (Served via ECF Notification)
 POB 279806, MIRAMAR, FL 33027


U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130


 Date: 1/19/2021                                        By: /s/ Neisi Garcia Ramirez
                                                          Neisi Garcia Ramirez
